DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a suction cup. However, the prior art of record have failed to teach at least the combination of the suction cup, including: a cup body, including a sucking face, the cup body defining an axial direction perpendicular to the sucking face; a pump, connected to an end of the cup body opposite to the sucking face, the pump including a first passageway, a direction in which the first passageway extends and the axial direction forming an included angle therebetween, the included angle being less than 90 degrees; a movable handle, slidably disposed within the first passageway, including a piston, wherein an arcuate section is connected between the cup body and the pump; wherein the pump further includes an outer tubular member and an inner tubular member which are fixedly connected with each other, the outer tubular member is connected to the arcuate section, and the movable handle is slidably disposed within the inner tubular member; wherein a cap member is disposed at an end of the inner tubular member directed toward the cup body, the cap member includes a through hole, the cup body further includes a second passageway which is through the cup body side to side, and the through hole is communicated with the second passageway; wherein the cup body further includes a nozzle including the through hole, 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631